DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 9 – 14 are objected to because of the following informalities:  
Claim 8 preamble recites “A touch sensitive processing apparatus for detecting electrical signals, comprising”.
Claim 9 recites “The touch sensitive processing apparatus as claimed in claim 8,”.
Preamble of claim 9 should be “The touch sensitive processing apparatus for detecting electrical signals, as claimed in claim 8,” because claim 9 depends on claim 8.
Claims 10 – 14 have same issue.
  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 8 – 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least 
Claim 8 preamble recites “A touch sensitive processing apparatus”.
It appears claim 8 like an apparatus claim.
However, lines 9 - 22 recites “14fulfill the following steps:
detecting …… 
performing ……
calculating ……
detecting ……”.
These limitations appears like method steps of using the apparatus.
Claim 15 has same issue as claim 8.
Claims 8, 15 are direct to neither a ‘process’ nor a ‘machine’, but rather embraces or overlaps two different statutory classes of invention set forth in 35 U.S.C. 101 which is drafted so as to set forth the statutory classes of invention in the alternative only.  See MPEP 2173.05.
	Claims 9 – 14 and 16 have same issues because of claim dependency.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: “a sensing circuit module configured to”,  “a processor module configured to” in claims 8 - 11, 13, 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
[0022] The processor module 114 may include a digital signal processor for connecting the AFE circuits or the DBE circuits of the driving circuit module 112 and the sensing circuit module 113, respectively. The processor module 114 may include an embedded processor, non-volatile memories and volatile memories.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 - 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim limitations “a sensing circuit module configured to”, invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification states the claimed function of Fig. 1, sensing circuit 113 as “sensing circuit module”. It appears Fig. 1, sensing circuit 113 like a black box. It is unclear what is inside the black box.
The specification does not provide sufficient details such that one of ordinary skill in the art would understand what is sensing circuit module structure perform the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 8 – 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a single claim which claims “both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112, second paragraph.” IPXL Holdings v. Amazon.com, Inc., 430 F.2d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005); Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990) (claim directed to an 

Claims 1 – 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “a first period” in line 3.
	Claim 1 recites “one of the first period” in line 14.
Claim 1 recites “another one of the first period” in line 15.
	Claim 1 in line 14 is unclear why “one of the first period” because line 3 recites “a first period”.
Claim 1 in line 15 is unclear why “another one of the first period” because line 3 recites “a first period”.
	Claim 1 recites “electrical signals” in line 3.
Claim 1 recites “electrical signals” in line 12.
Claim 1 is unclear line 12 “electrical signals” is refer back to line 3 or different electrical signals.
Claims 2, 3, 5, 6, 8, 9, 10, 12, 13, 15 have same issues.
	Claim 1 recites “one of the first period and the period of the electrical signal transmission is not an integer”.
	Claim is unclear why “period” is not an integer?
Claims 8, 15 have same issues.

	Claim 9 depends on claim 1.
	Claim 1 recites “a first period”, “an electrical signal scanning period”.
	Claim 9 is unclear “a predetermined period” refers back to claim 1 or different period.
Claims 2, 3, 10 have same issue as claim 9.
Claims 2 – 7, 9 – 14 and 16 have same issues because of claim dependency.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8 - 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
The specification is devoid of adequate structure to perform the claimed function. In particular, the specification states the claimed function of Fig. 1, sensing circuit 113 as “sensing circuit module”. It appears Fig. 1, sensing circuit 113 like a black box. It is unclear what is inside the black box.
The specification does not provide sufficient details such that one of ordinary skill in the art would understand what is sensing circuit module structure perform the claimed function.
The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of person ordinary skill in the art reasonably conclude that the inventor has possession of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 - 16 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (U.S. Patent Publication 20140240259 A1) in view of Hsu et al. (U.S. Patent Publication 20160004338 A1).
Regarding claim 1, claim 1 is rejected for same reason of claim 8. 
Regarding claims 2, 9, Park and Hsu disclose wherein the processor module is further configured to execute instructions stored in non-volatile memory to fulfill the following steps: after the period of the electrical signal transmission is calculated, comparing the period of the electrical signal transmission with a predetermined period of the transmission of the transmitter; (Hsu Figs 2, 3, 4, 5, [0025] [0026] [0028] [0030] [0031])
and detecting periodically via the touch panel touching or approximating events and electrical signals according to the period of the transmission of the transmitter, 
Regarding claims 3, 10, Park and Hsu disclose wherein the processor module is further configured to execute instructions stored in non-volatile memory to fulfill the following steps: detecting periodically via the touch panel touching or approximating events and electrical signals according to a second period, when the electrical signals are not detected for a while, (Hsu Figs 2, 3, 4, 5, [0025] [0026] [0028] [0030] [0031])
wherein one of the second period and the period of the electrical signal transmission is not an integer multiple of another of the second period and the period of the electrical signal transmission, wherein the second period is longer than the first period. (Hsu Figs 2, 3, 4, 5, [0023] [0025] [0028] [0029] [0030])
Regarding claims 4, 11,  Park and Hsu disclose “wherein the processor module is further configured to execute instructions stored in non-volatile memory to fulfill the following steps: when the electrical signals are not detected in said detecting step according to the period of the electrical signal transmission, performing said detecting step according to the first period again”. (Hsu Figs 2, 3, 4, 5, [0023] [0025] [0028] [0030])
Regarding claims 5, 12, Park and Hsu disclose wherein said detecting step according to the first period is randomly arranged in a time interval after said detecting electrical signals according to the period of the electrical signal transmission. (Hsu Figs 2, 3, 4, 5, [0023] [0025] [0028] [0030])
Regarding claims 6, 13, Park and Hsu disclose wherein the processor module is further configured to execute instructions stored in non-volatile memory to fulfill the 
wherein one of the third period and the period of the electrical signal transmission is not an integer multiple of another of the third period and the period of the electrical signal transmission, wherein the third period is shorter than the first period. (Hsu Figs 2, 3, 4, 5, [0023] [0025] [0028] [0030])
Regarding claims 7, 14, Park and Hsu disclose wherein the transmitter includes one of a stylus and an electronic board eraser. (Hsu Figs 2, 3, 4, 5, [0028] - [0031])
Regarding claim 8, In view of 35 USC 112 rejection above, as best understood by the Examiner, Park discloses “A touch sensitive processing apparatus ([0044] “touch screen device 20”) for detecting electrical signals, comprising: 
a sensing circuit module (Fig. 1, [0044] “a TSP IC 24”) configured to sense electrical signals via first electrodes in parallel to a first axis and second electrodes in parallel to a second axis of a touch panel, ([0044] “a Touch Screen Panel (TSP) 23”)  wherein the electrical signals are emitted by an electrode of a transmitter ([0046] “a stylus”) touching or approximating the touch panel; and 
a processor module ([0044] “a display driving Integrated Circuit (IC) 22”) configured to execute instructions stored in non-volatile memory to fulfill the following steps: 
detecting periodically via the touch panel touching or approximating events and electrical signals according to a first period; ([0045] “When a noise level is low in such a TSP 23, the TSP IC 24 may scan data of a proximity touch event in the TSP 23. For this, an Input-Output (I/O) port of the TSP IC 24 is electrically connected to a pin that outputs a horizontal synchronization (H-sync) signal of the display driving IC 22, and the TSP IC 24 may receive an H-sync signal from the display driving IC 22, determine a segment in which a noise level is low in the H-sync, and scan data of a proximity touch event at the TSP 23 at the segment.” [0006] [0062]) 
performing multiple electrical signal detections during an electrical signal scanning period, after the electrical signals are detected in a first time, in order to detect the electrical signals in a second time; ([0058] [0059] [0062]) 
Park does not disclose “calculating a period of the electrical signal transmission of the transmitter according to the first time and the second time; and 
detecting periodically via the touch panel touching or approximating events and electrical signals according to the period of the electrical signal transmission, 
wherein one of the first period and the period of the electrical signal transmission is not an integer multiple of another of the first period and the period of the electrical signal transmission”. 
Hsu discloses “calculating a period of the electrical signal transmission of the transmitter according to the first time and the second time; (Figs 2, 3, 4, 5, [0020] [0022] [0025]) and 
detecting periodically via the touch panel touching or approximating events and electrical signals according to the period of the electrical signal transmission, (Figs 2, 3, 4, 5, [0025] [0028] [0030])
(Figs 2, 3, 4, 5, [0023] [0025] [0028] [0030])
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate initiate a command by Hsu into device of Park.  The suggestion/motivation would have been to improve efficiency. (Hsu: [0028])
Regarding claim 15, claim 15 is rejected for same reason of claim 8. 
Regarding claim 16, Park and Hsu disclose further comprises the transmitter. (Park [0040]) 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20130155014 A1 discloses touch sensor and signal conversion circuit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN-NAN LIN whose telephone number is (571)272-5646.  The examiner can normally be reached on Monday - Thursday 7:30am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHUN-NAN LIN/Primary Examiner, Art Unit 2693